Exhibit 10.5
Stock Only Stock Appreciation Rights Agreement
[Director Award]
This AGREEMENT is entered into as of January 2, 2009 by and between MBT
Financial Corp., a Michigan corporation (“MBT”) and                     
(“Director”).
Recitals

A.   Director is a director of MBT or a Subsidiary.   B.   MBT’s Board of
Directors adopted the MBT Financial Corp. 2008 Stock Incentive Plan (the “Plan”)
effective May 1, 2008.   C.   MBT desires to award a Stock Only Stock
Appreciation Right, herein after referred to as a SOSAR.   D.   Capitalized
terms used but not defined herein shall have the meaning defined for them in the
Plan.

Agreement
Now, Therefore, intending to be legally bound and in consideration of the mutual
covenants set forth herein, the parties hereto agree as follows:

6.   Grant of SOSAR. MBT hereby awards a SOSAR with respect to 4,000 Common
Shares to Director, subject to the terms and conditions stated herein and in the
Plan. Director has reviewed the Plan and agrees to be bound by the terms,
conditions and restrictions set forth therein and in this Agreement as to
exercise of the SOSAR.

7.   Exercise Price. The SOSAR shall be exercisable by Director at the price of
$3.03 per Common Share, the Fair Market Value of a Common Share on the date
hereof.

8.   Exercise of SOSAR. Director may, in accordance with and subject to the
terms of the Plan, exercise the SOSAR by giving written notice of exercise to
the Company specifying the number of shares in respect of which the SOSAR is
being exercised. Upon exercise and satisfaction of the tax withholding
requirements, the Director is entitled to receive Common Shares equal in value
to the excess of the Fair Market Value of a Common Share on the exercise date
over the Exercise Price multiplied by the number of SOSARs being exercised. The
Company shall deliver to Director such value in Common Shares rounded down to
the nearest whole share with fractional shares paid in cash within sixty days
following the exercise date.

9.   Share Withholding or Remittance to Pay Withholding Tax. In lieu of a cash
payment, Director shall have the discretion, by making an election, subject to
the terms and limitations of Article 15.1 of the Plan, to have MBT withhold
Common Shares upon exercise of the SOSAR.

10.   Vesting of SOSAR. The SOSAR shall vest and be exercisable for up to the
maximum number of corresponding Common Shares on or after December 31, 2009,
with the condition that the Director shall remain a Director of MBT through such
date in order to earn such vesting.

 



--------------------------------------------------------------------------------



 



    Notwithstanding the forgoing, all SOSARs awarded hereunder shall immediately
vest upon the death or Disability of the Director.

6.   Termination of SOSAR. The right to exercise SOSARs granted herein shall
terminate on the first to occur of: (a) ten years after the date of the award;
(b) ninety days from the date of the Director’s termination of service for any
reason other than death or Disability; (c) one year from the date of the
Director’s termination of employment due to death or Disability.

7.   Miscellaneous. This SOSAR Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, whether written or oral. This SOSAR Agreement may
only be amended in writing signed by the parties hereto. This SOSAR Agreement
shall be enforced and construed in accordance with the laws of the State of
Michigan. The captions herein are for convenience of reference only and shall
not be deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this SOSAR Agreement. This SOSAR Agreement shall be binding upon
and inure to the benefit of MBT, Director and their respective heirs, personal
representatives, successors and assigns.

IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS Agreement as of the date
first set forth above.
MBT FINANCIAL CORP.

         
By:
       
 
 
 
H. Douglas Chaffin
President & CEO    
 
        DIRECTOR    
 
             

 